DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/4/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: paragraph 0032 references Figure 4 in the first sentence.  However, based on the reference numerals, it appears that it should refer to Figure 6.  Appropriate correction is required.  
Additionally, reference numeral “546” is used to identify both the “cutting edges” and outer surface “546” in paragraphs 0032 and 0033.  Based on Figure 6, it appears that reference numeral --548-- identifies the cutting edges.  Paragraphs 0032 and 0033 should be amended accordingly.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banko (US 3,732,858).
Regarding claim 1, Banko discloses (Figures 1 and 6-11) a tissue resecting instrument, comprising: a housing (30a; Figure 6); a shaft (45a; Figure 6) extending distally from the housing and rotatable relative to the housing; and a tissue cutter extending distally from the shaft (Figure 10), the tissue cutter including: an outer shroud (54b) including a cylindrical body having a proximal portion and distal portion terminating at a distal end, the cylindrical body defining a window therein that extends through the distal portion and the distal end, the window having a half cylinder shape such that the distal portion is a half cylinder with half of the distal portion (Figure 11), including half of the distal end, being open; and an inner cutting member (115a/45b) disposed within the outer shroud.  NOTE: Banko discloses that the various tissue cutter embodiments are interchangeable (Column 10, line 56 - Column 11, line 3).
Regarding claim 2, Banko discloses (Figure 7) that the inner cutting member (115a) is fixedly engaged to the shaft (45a) such that rotation of the shaft rotates the inner cutting member relative to the outer shroud.
Regarding claim 3, Banko discloses that the inner cutting member includes a shank portion disposed within the proximal portion of the outer shroud and a cutting portion disposed within the distal portion of the outer shroud.

    PNG
    media_image1.png
    209
    695
    media_image1.png
    Greyscale

Regarding claim 4, Banko discloses (Figure 10) that the cutting portion includes a channel (130b) defined in an outer surface thereof that is in open communication with a cavity defined in the outer shroud to define a space between the inner cutting member and the outer shroud.
Regarding claim 6, Banko discloses (Figure 6) that the shank portion has a diameter that is smaller than a diameter of the cutting portion.
Regarding claim 7, Banko discloses that the channel (130b) is helical and winds continuously around an entire length of the cutting portion of the inner cutting member (Column 15, lines 16-27).
Regarding claim 9, Banko discloses (Figure 6) that the housing includes a drive mechanism (95a) disposed therein, the drive mechanism operably coupled to the shaft (via stud 120a, extension member 50a, and fastener 118a) to drive rotation of the shaft relative to the housing (Column 11, lines 43-60).


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjostrom (US 2003/0114875 A1).
Regarding claim 1, Sjostrom discloses (Figures 1-7) a tissue resecting instrument (100), comprising: a housing (180); a shaft (150) extending distally from the housing and rotatable relative to the housing; and a tissue cutter extending distally from the shaft, the tissue cutter including: an outer shroud (230, 237) including a cylindrical body having a proximal portion (230) and distal portion (237) terminating at a distal end, the cylindrical body defining a window (250) therein that extends through the distal portion and the distal end, the window having a half cylinder shape (Figure 7) such that the distal portion is a half cylinder with half of the distal portion, including half of the distal end, being open (Figure 7, paragraph 0029); and an inner cutting member (125) disposed within the outer shroud.
Regarding claim 2, Sjostrom discloses (Figure 3) that the inner cutting member (125) is fixedly engaged to the shaft (150) such that rotation of the shaft rotates the inner cutting member relative to the outer shroud (paragraphs 0021 and 0025).
Regarding claim 3, Sjostrom discloses (Figures 3-5 and 7) that the inner cutting member (125) includes a shank portion (152) disposed within the proximal portion of the outer shroud and a cutting portion (227) disposed within the distal portion of the outer shroud (paragraph 0029).
Regarding claim 4, Sjostrom discloses (Figures 3 and 4A-4C) that the cutting portion includes a channel (128) defined in an outer surface thereof that is in open communication with a cavity defined in the outer shroud to define a space between the inner cutting member and the outer shroud.
Regarding claim 5, Sjostrom discloses (Figures 3 and 5) that the space defined between the inner cutting member and the outer shroud is in open communication with a lumen (122) of the shaft (150).
Regarding claim 7, Sjostrom discloses (Figures 3 and 4A-4C) that the channel (128) is helical and winds continuously around an entire length of the cutting portion (121) of the inner cutting member (paragraph 0026).

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swartz (US 4,775,365).
Regarding claim 10, Swartz discloses (Figures 1-3, 3B) a tissue resecting instrument (10), comprising: a housing (20); a shaft (16) extending distally from the housing and rotatable relative to the housing, the shaft defining a lumen (Figure 2; Column 4, lines 34-35) therethrough; and a tissue cutter (portion including spiral slot 46) extending distally from the shaft and rotatable with the shaft, the tissue cutter defining an opening (46) through an outer surface thereof that is in open communication with the lumen of the shaft (Figure 3B), the tissue cutter including cutting edges (rounded edges defined within opening 46) disposed within the opening such that the outer surface is free of cutting edges (see Figure 3B below).  The rounded edges form a cutting surface that is located radially inward of the outer surface of the slot, such that fat lobules are torn off (avulsion) by the suction power across the edge of the slot, with minimal damage to the nutrient vessels, as opposed to the embodiment in Figure 3A, where a sharp edge is provided on the outer surface such that fat lobules are cut off while being sucked into the tube (Column 4, line 67 - Column 5, line 13).

    PNG
    media_image2.png
    863
    992
    media_image2.png
    Greyscale

Regarding claim 11, Swartz discloses (Figure 3) that the opening (46) is helically wound around a cylindrical body of the tissue cutter (Column 4, lines 47-49).
Regarding claim 12, Swartz discloses (Figures 3 and 3B) that the cutting edges (rounded surfaces of slot 46) are helically wound around the cylindrical body of the tissue cutter.
Regarding claim 13, Swartz discloses (Figure 1) a fluid outflow tube (22) in open communication with the lumen of the shaft.
Regarding claim 14, Swartz discloses a suction source (24) operably coupled to the fluid outflow tube (Column 3, lines 43-48).
Regarding claim 15, Swartz discloses (Figure 2) that the housing includes a drive mechanism (32) disposed therein, the drive mechanism operably coupled to the shaft (16) to drive rotation of the shaft relative to the housing (Column 3, lines 66-68; Column 4, lines 15-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom (US 2003/0114875 A1) in view of Banko (US 3,732,858).
Regarding claim 8, Sjostrom discloses that water or saline is delivered through opening (136/236) of the outer shroud (130/230) and tissue pieces are aspirated through the shaft to assist in transporting the cut tissue from the surgical site (paragraph 0028).  However, Sjostrom fails to disclose a fluid outflow tube in open communication with the lumen of the shaft.
Banko teaches (Figures 1-5D) an analogous cutting device comprising a shaft (42) with a lumen (44) and a fluid outflow tube (46) in open communication with the lumen of the shaft (Column 8, line 60 - Column 9, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Sjostrom to include a fluid outflow tube in open communication with the lumen of the shaft, as taught by Banko.  This modification would allow a pressure differential to be established between the lumen of the shaft and a control means in order to remove material from the removal site (Banko, Column 8, line 60 - Column 9, line 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Persat (US 2012/0130274 A1; Figures 1-5F); Royce (3,082,805; Figures 1-5); Shapiro (US 4,819,635; Figures 1-7 and 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.K/Examiner, Art Unit 3771        

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771